Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
March 3, 2015.




                                     In The

                    Fourteenth Court of Appeals

                                NO. 14-15-00146-CV



                         IN RE ZAHIR QUERISHI, Relator


                           ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               315th District Court
                              Harris County, Texas
                           Trial Court Cause No. 86707

                          MEMORANDUM OPINION

      On February 18, 2015, relator Zahir Querishi filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Harris
County District Clerk to issue a citation in connection with an application for a
writ of habeas corpus.
      By statute, we have authority to issue a writ of mandamus against a judge of
a district or county court in our court of appeals district, and as necessary to
enforce our appellate jurisdiction. See Tex. Gov’t Code Ann. § 22.221(a), (b)
(West 2004). The Harris County District Clerk named as the respondent in this
original proceeding is not a judge of a district or county court. And, issuance of the
writ against the respondent is not necessary to enforce our jurisdiction. Therefore,
we have no jurisdiction to grant the requested relief. See In re Z.Q., No. 14-12-
01109-CV, 2013 WL 55991, *1 (Tex. App.—Houston [14th Dist.] Jan. 3, 2013,
orig. proceeding) (mem. op., per curiam); see also In re Brannon, Nos. 14-13-
00297-CV, 14-13-00298-CV, 2013 WL 1632141, *2 (Tex. App.—Houston [14th
Dist.] Apr. 16, 2013, orig. proceeding) (mem. op., per curiam)

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.



                                   PER CURIAM

Panel consists of Justices Christopher, Donovan, and Wise.




                                          2